Citation Nr: 1736419	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an enlarged prostate.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to September 1958.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals on appeal of a rating decision issued in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claims folder is currently under the jurisdiction of the Philadelphia, Pennsylvania RO.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims folder.  

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a total disability rating for individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran is retired and he testified in May 2017 that his service-connected bilateral hearing loss would interfere with his ability to work.  See hearing transcript, pg. 8.  However, at this time, neither the Veteran's statements nor the evidence of record indicates that he is unable to work due to his service-connected bilateral hearing loss.  Therefore, the issue of entitlement to a TDIU is not raised at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that a September 2015 rating decision denied the Veteran's petition to reopen the claim for service connection for an enlarged prostate and denied service connection for an acquired psychiatric disability, to include PTSD.  In October 2015, VA received a notice of disagreement concerning the September 2015 rating decision.  A Statement of the Case (SOC) has not been issued.  The Board is required to remand the issues for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Concerning the service-connected bilateral hearing loss, the Veteran was last provided a VA audiological examination in May 2015.  During the May 2017 hearing, he stated that the disability had worsened since his last VA examination.  Therefore, a new VA examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Finally, updated VA medical treatment records must be requested from the Wilmington VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Issue a Statement of the Case pursuant to an October 2015 notice of disagreement received with respect to the September 2015 rating decision denial of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an enlarged prostate and service connection for an acquired psychiatric disability, to include PTSD.  Notify the Veteran that to vest the Board with jurisdiction over either/both issue(s), a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Request updated VA medical treatment records from the Wilmington VAMC from June 2015 to the present.  

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  

All manifestations of the bilateral hearing loss must be detailed in the examination report and include audiometric testing and speech discrimination scores.

The examiner is asked to comment on the effects that the hearing loss has on the Veteran's employment and activities of daily living. 

Rationale must be provided for any opinion reached.  

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




